                 Case 1-19-45653-nhl              Doc 21        Filed 11/14/19         Entered 11/15/19 00:25:47

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-45653-nhl
Virgilio A. Bueno                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: smoore                       Page 1 of 1                          Date Rcvd: Nov 12, 2019
                                      Form ID: 274                       Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 14, 2019.
db             +Virgilio A. Bueno,   104 30 37 Dr,   Corona, NY 11368-2037
smg            +NYC Department of Finance,   345 Adams Street,   Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,   Attn: Insolvency Unit,   Bldg. #12, Room 256,
                 Albany, NY 12240-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Nov 12 2019 18:57:18
                 NYS Department of Taxation & Finance,   Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Nov 12 2019 18:56:54
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,   New York, NY 10014-4811
9697223        +Fax: 407-737-5634 Nov 12 2019 19:10:27     OCWEN,   1661 WORTHINGTON ROAD, SUITE 100,
                 WEST PALM BEACH, FL 33409-6493
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 12, 2019 at the address(es) listed below:
              Lori Lapin Jones   ljones@jonespllc.com, lljones@ecf.epiqsystems.com;N265@ecfcbis.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 2
                Case 1-19-45653-nhl                   Doc 21    Filed 11/14/19        Entered 11/15/19 00:25:47


 Information to identify the case:
 Debtor 1              Virgilio A. Bueno                                            Social Security number or ITIN   xxx−xx−1808
                       First Name   Middle Name    Last Name                        EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name   Middle Name    Last Name
 (Spouse, if filing)
                                                                                    EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court             Eastern District of New York
                                                                                    Date case filed for chapter 7 9/19/19
 Case number:          1−19−45653−nhl




                                    NOTICE OF AUTOMATIC DISMISSAL OF CASE
                                      UNDER BANKRUPTCY CODE § 521 (i)(1)

NOTICE IS HEREBY GIVEN THAT:

1) This case was filed on September 19, 2019, with deficiencies.

2) A Notice of Deficiency Filing was sent on September 19, 2019, informing the debtor(s), among other things, that
there were outstanding statements, schedules and/or lists to be filed or the case may be subject to automatic dismissal
under § 521(i)(1) of the Bankruptcy Code.

3) A Final Notice of Section 521 Deficiencies was sent on October 22, 2019, notifying the debtor(s) that certain
documents remained outstanding and in the absence of those documents being filed, the case would be dismissed
under § 521(i)(1) of the Bankruptcy Code.

4) As of this date, some or all of the required documents have not been filed with the Clerk of the Court.

Under § 521(i)(1), the above captioned case is dismissed effective on the 46th day after the date of the filing of the
petition.

Notice is further given that if there are any outstanding filing fees due, it must be paid in full to the Clerk of Court
upon receipt of this notice.



 Dated: November 12, 2019


                                                                           For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnod521.jsp [Notice of Dismissal rev. 05/14/19]
